Citation Nr: 1537107	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to December 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In August 2013, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in January 2015, he withdrew his hearing request. 


FINDINGS OF FACT

1.  Hearing loss and tinnitus are related to service.

2.  Hypertension has required continuous medication for control and has manifested by diastolic pressure predominantly less than 100mm and systolic pressure predominantly less than 160mm.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned disability rating after service connection hypertension was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided a VA medical examination in April 2011.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the increased rating claim for hypertension.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Hearing loss and Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus, both of which he asserts began during service.  The Veteran has provided multiple accounts of exposure to loud noise during service while working on and near jet engines on an aircraft carrier.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Here, medical records showing current diagnoses of sensorineural hearing loss (including hearing impairment for VA purposes under 38 C.F.R. § 3.385 (2015)) and tinnitus and credible evidence of exposure to loud noise during is sufficient evidence of current disabilities and an in-service injury.  See, e.g., VA examination (April 2011); DD Form 214 (showing that the Veteran's military occupational specialty was aviation maintenance).  Accordingly, this case turns on whether the current disabilities are related to exposure to loud noise during service.

Service treatment records (STRs) show that the Veteran's hearing acuity declined significantly throughout service.  Compare Enlistment examination (June 1967) (showing no hearing loss) with STRs (December 4, 1980; December 18, 1984; April 17, 1989) (showing hearing impairment for VA purposes under 38 C.F.R. § 3.385).

The Board finds that the Veteran is competent to report symptoms of decreased hearing acuity and ringing in the ears since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Additionally, the Board finds that the Veteran's report is credible in light of its consistency with other evidence.  Specifically, the Veteran's report of loud noise exposure is consistent with his military occupational specialty and his report of hearing problems since service is consistent with STRs showing decreased hearing acuity throughout service.

In April 2011, a VA examiner opined that hearing loss and tinnitus were not related to service.  As to hearing loss, the rationale was that hearing was normal upon discharge from service and noise exposure is not known to cause latent onset hearing loss.  As to tinnitus, the rationale was that it is most likely due to the Veteran's hearing loss.  The examiner's medical record review shows normal hearing throughout service.

The Board finds that the VA examiner's opinions are inadequate.  First, the examiner failed to take into account lay statements of hearing problems and tinnitus since service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Second, the examiner reported that the Veteran's hearing was normal throughout service, when, in fact, he was diagnosed with hearing loss on several occasions and audiograms show hearing impairment for VA purposes.  See STRs (December 4, 1980; December 18, 1984; April 17, 1989).  Accordingly, the examiner's opinion is based upon an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Third, the examiner failed to address the significant in-service threshold shift:  a comparison of entrance and separation examinations reveals negative shifts at nearly every threshold.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); STRs (December 4, 1980; December 18, 1984; April 17, 1989).  For these reasons, the April 2011 VA medical opinions regarding the etiology of the Veteran's current hearing loss and tinnitus are afforded no probative value.

In June 2012, a private audiologist opined that it is at least as likely as not that the current hearing loss and tinnitus are related the Veteran's military service.  The rationale was that the configuration of the hearing loss suggests noise induced hearing loss, the Veteran was exposed to loud noise during service, and he reported tinnitus and hearing loss since service.

The Board finds that the private audiologist's June 2012 opinion is adequate as it is based upon consideration of the Veteran's prior medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The medical opinion is afforded significant probative value because it is factually accurate, fully articulated, and based on sound reasoning.

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's current hearing loss and tinnitus and his in-service loud noise exposure at least to an equipoise standard.  Resolving reasonable doubt in his favor, the Board finds that his hearing loss and tinnitus are related to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Accordingly, service connection for hearing loss and tinnitus is warranted.


Hypertension 

The Veteran seeks an initial compensable rating for hypertension, which is currently rated under Diagnostic Code 7101.

Diagnostic Code 7101 pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that code, a 10 percent rating is assigned for diastolic pressure predominantly 100mm or more, or systolic pressure predominantly 160mm or more, or where an individual with a history of diastolic pressure predominantly 100mm or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110mm or more, or systolic pressure predominantly 200mm or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120mm or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The record contains no fewer than 30 blood pressure readings, including service treatment records and the April 2011 VA examination report.  Although the Veteran has required continuous medication for blood pressure control since October 8, 1991, there are only two readings of diastolic pressure at or above 100mm and no readings of systolic pressure at or above at or above 160mm.  See STRs (August 21, 1989; September 10, 1989).  Significantly, the evidence does not show a history of such levels, let alone a history of diastolic pressure predominately at or above 100mm.  

Statements from the Veteran indicate that he believes that the need for continuous medication for control of his hypertension is sufficient to warrant a compensable disability rating.  However, this is not correct.  In order to warrant a compensable rating for service-connected hypertension, the Veteran would need both continuous medication for control of hypertension AND a history of diastolic pressure predominantly 100 or more.

Accordingly, the preponderance of evidence is against the claim for an initial compensable rating for hypertension; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

An initial compensable rating for hypertension is denied.




____________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


